DETAILED ACTION
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-11, in the reply filed on 18 December 2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-6
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 5,416,963 to Boynton (hereinafter “Marshall”)
Regarding claim 1, Boyton disclose a wedge anchor removal device (see Fig. 1), comprising: an elongated cylindrical body (12); the elongate cylindrical body including a bore (18) centrally defined therein; the bore dimensioned to receive a rod (28); the rod having a first end (towards 30) disposed opposite a second end (towards 32); the rod defining an interior cavity (36); the interior cavity having a threaded interface (36; see Col. 4, lines 44-47); the threaded interface configured to receive an anchor bolt (equivalent of element 38); and a nut (24; see Figs 3 and 4) disposed on the second end of the rod (there is at least one time during translation where nut 24 is located on the second end of the rod).
Regarding claim 2, Boyton discloses the limitations of claim 1, and further Boyton discloses that the elongated cylindrical body (12) further comprises a pair of opposing flattened portions (terminal ends of body 12 are shown in Fig. 4 as being flat).
Regarding claim 3, Boyton discloses the limitations of claim 1, and further Boyton discloses that the elongated cylindrical body (12) is composed of steel (see Col. 5, lines 11-12).
Regarding claim 5, Boyton disclose the limitations of claim 1, and further Boyton teaches that the second end (32) defines a knurled interface (second end at 32 includes threading; see Fig. 3, which may be reasonably construed as knurling). 
Regarding claim 6, Boyton discloses the limitations of claim 5, and further Boyton discloses that the knurled interface (at threaded portion) comprises a lesser circumference than the rod (terminal end of rod at 32 appears to have a greater circumference than threaded portion; see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boyton as applied to claim 1 above, and further in view of United States Patent 8,931,153 to Kimminau (hereinafter “Kimminau”).
Regarding claim 4, Boyton discloses the limitations of claim 1, and further Boyton discloses that the elongated cylindrical body (12) is composed of a rigid material (see Col. 5, lines 11-12; “steel or a similar rigid material”).
Kimminau is directed to a puller device (10) comprising an elongate cylindrical body (27) and a rod (20) extending through a bore in the elongate cylindrical body (see Fig. 2). The puller device includes a terminal end (at grippers 21) for pulling a structure. Kimminau teaches that aluminum is the preferred material, though rigid plastic, steel, and other materials can be used (Col. 3, lines 7-9).
It would have been obvious to one having ordinary skill in the art to modify the device taught by Boyton to include conventional rigid materials, such as aluminum, as taught by Kimminau. (See MPEP 2143(A)). One having ordinary skill in the art would reasonably expect that the device of Boyton could be formed of conventional rigid materials other than steel, as taught by Boyton, and further would reasonably expect that the aluminum and rigid steel would perform similarly well to provide the body of a pulling device, as taught by Kimminau.
Thus, the combination of Boyton and Kimminau teaches the limitations of claim 4.
Claims 7-9 and 11
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boyton as applied to claim 1 above, and further in view of United States Patent 8,490,263 to Whitaker (hereinafter “Whitaker”).
Regarding claim 7, Boyton discloses the limitations of claim 1, however Boyton does not explicitly disclose a washer disposed between the nut and the elongated cylindrical body. However, it is known in the art of puller devices to include washers.
For example, Whitaker teaches a puller device (see Fig. 1) comprising an elongated main body (30) which receives a rod (10) through a bore in the main body. The rod includes a nut (15) at a first end, and a washer (10) which transmits force from the nut on the rod to the top of the cylindrical body (See Col. 4, lines 31-36).
It would have been obvious and within the level of ordinary skill in the art to modify the device taught by Boyton to include a washer between the nut and the elongated cylindrical body of a puller, as taught by Whitaker. (See MPEP 2143(A)). The resulting method would predictably provide a conventional manner for transmitting force between the rod and the elongated cylindrical body during operation, as taught by Whitaker. Further, one having ordinary skill in the art would reasonably understand that providing a washer in combination with the nut predictably distributes the force over a greater surface area during pulling operation, reducing the opportunity for producing damage during pulling. (See MPEP 2143(C)).
Thus, the combination of Boyton and Whitaker teaches the limitations of claim 7.
Regarding claim 8, Boyton disclose a wedge anchor removal device (see Fig. 1), comprising: an elongated cylindrical body (12); the elongate cylindrical body including a bore (18) centrally defined therein; the elongated cylindrical body (12) further comprises a pair of opposing flattened portions (terminal ends of body 12 are shown in Fig. 4 as being flat); the bore dimensioned to receive a rod (28); the rod having a first end (towards 30) disposed opposite a second end (towards 32); the rod defining an interior cavity (36); the interior cavity having a threaded interface (36; see Col. 4, lines 44-47); the threaded interface configured to receive an anchor bolt (equivalent of element 38); a nut (24; see Figs 3 and 4) disposed on the second end of the rod (there is at least one time during translation where nut 24 is located on the second end of the rod); and the second end (32) defines a knurled interface 
Boyton does not explicitly disclose a washer disposed between the nut and the elongated cylindrical body. However, it is known in the art of puller devices to include washers.
For example, Whitaker teaches a puller device (see Fig. 1) comprising an elongated main body (30) which receives a rod (10) through a bore in the main body. The rod includes a nut (15) at a first end, and a washer (10) which transmits force from the nut on the rod to the top of the cylindrical body (See Col. 4, lines 31-36).
It would have been obvious and within the level of ordinary skill in the art to modify the device taught by Boyton to include a washer between the nut and the elongated cylindrical body of a puller, as taught by Whitaker. (See MPEP 2143(A)). The resulting method would predictably provide a conventional manner for transmitting force between the rod and the elongated cylindrical body during operation, as taught by Whitaker. Further, one having ordinary skill in the art would reasonably understand that providing a washer in combination with the nut predictably distributes the force over a greater surface area during pulling operation, reducing the opportunity for producing damage during pulling. (See MPEP 2143(C)).
Thus, the combination of Boyton and Whitaker teaches the limitations of claim 8.
Regarding claim 9, the combination of Boyton and Whitaker the limitations of claim 8, and further Boyton discloses that the elongated cylindrical body (12) is composed of steel (see Col. 5, lines 11-12).
Regarding claim 11, the combination of Boyton and Whitaker teaches the limitations of claim 8, and further Boyton discloses that the knurled interface (at threaded portion) comprises a lesser circumference than the rod (terminal end of rod at 32 appears to have a greater circumference than threaded portion; see Fig. 4).
Claim 10
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boyton and Whitaker in view of as applied to claim 8 above, and further in view of Kimminau.
Regarding claim 10, the combination of Boyton and Whitaker teaches the limitations of claim 8, and further Boyton discloses that the elongated cylindrical body (12) is composed of a rigid material (see Col. 5, lines 11-12; “steel or a similar rigid material”).
Kimminau is directed to a puller device (10) comprising an elongate cylindrical body (27) and a rod (20) extending through a bore in the elongate cylindrical body (see Fig. 2). The puller device includes a terminal end (at grippers 21) for pulling a structure. Kimminau teaches that aluminum is the preferred material, though rigid plastic, steel, and other materials can be used (Col. 3, lines 7-9).
It would have been obvious to one having ordinary skill in the art to modify the device taught by Boyton to include conventional rigid materials, such as aluminum, as taught by Kimminau. (See MPEP 2143(A)). One having ordinary skill in the art would reasonably expect that the device of Boyton could be formed of conventional rigid materials other than steel, as taught by Boyton, and further would reasonably expect that the aluminum and rigid steel would perform similarly well to provide the body of a pulling device, as taught by Kimminau.
Thus, the combination of Boyton and Kimminau teaches the limitations of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent 3,740,814 to Marshall (hereinafter “Marshall”) is directed to a wedge anchor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                    



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/25/2021